Case 2:19-cv-13726-VAR-MJH ECF No. 65 filed 07/22/20                 PageID.1895      Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

MARVIN GERBER, ET AL.,

       Plaintiff,

v.                                                  Case No. 19-13726
                                                    Honorable Victoria A. Roberts
HENRY HERSKOVITZ, ET AL.,

      Defendants,
____________________________________/


          ORDER DENYING REQUEST TO FILE SECOND AMENDED COMPLAINT

       The parties filed a Joint Letter Regarding Plaintiffs’ Proposed Motion for Leave to File

Second Amended Complaint.

       Plaintiffs’ request is DENIED. The Court now has under consideration several motions

which could be dispositive of certain claims, and declines to allow amendment at this juncture.

       ORDERED.


                                                    s/ Victoria A. Roberts
                                                    Victoria A. Roberts
                                                    United States District Judge

Dated: 7/22/2020
